Citation Nr: 0210109	
Decision Date: 08/20/02    Archive Date: 08/29/02

DOCKET NO.  98-16 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for residuals of a 
bilateral eye condition.

2.   Entitlement to service connection for residuals of a 
nervous condition.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1954 to 
November 1973.  

This case comes before the Board of Veterans' Appeals (Board) 
from an July 1998 rating decision rendered by the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA) in which entitlement to service 
connection for residuals of a bilateral eye condition and a 
nervous condition were denied.


FINDINGS OF FACT

1.  All evidence requisite for equitable disposition of the 
veterans' claims for service connection has been obtained and 
examined, and all due process concerns as to the development 
of the claims have been addressed.

2.  Refractive error was shown in military service.

3.  Pseudo aphakia of the left eye following cataract surgery 
and early senile cataract of the right eye were first shown 
many years after the veteran's separation from military 
service, and are not shown to be related to that service. 

4.  The veteran does not have any current residuals of a 
nervous condition.


CONCLUSIONS OF LAW

1.  Refractive error is not a disease or injury within the 
meaning of applicable law or regulations providing 
compensation benefits.  38 C.F.R. §§ 3.303(c), 4.9 (2001).

2.  Residuals of a bilateral eye condition were not incurred 
in or aggravated by wartime service, nor may any such 
disability be presumed to have been incurred during such 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001).

3.  Residuals of a nervous condition were not incurred in or 
aggravated by wartime service, nor may any such disability be 
presumed to have been incurred during such service.  38 
U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§ § 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303 
(2001).  In addition, certain disorders may be presumed to 
have been incurred during service when manifested to a 
compensable degree within a specified time (usually one-year) 
following separation from service.  See 38 C.F.R. §§ 3.307, 
3.309 (2001).

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110; 38 C.F.R. §§ 3.303, 3.304; Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).

The veteran contends that he currently suffers from eye and 
nervous conditions that began in service, and that service 
connection for both his optical and psychiatric disability is 
appropriate.  After a review of the evidence, the Board finds 
that his contentions are not supported by the record, and 
that his claims for service connection for an eye condition 
and a nervous condition must fail.


I.  Entitlement to Service Connection for Eye Condition

Service medical records reflect that the veteran suffered 
from refractive error, which was corrected with eyeglasses 
during service.  The May 1973 examination report states that 
the veteran was diagnosed with defective visual acuity in 
both eyes, which was corrected.  

Refractive error of the eye is not a disease or injury within 
the meaning of applicable legislation.  See 38 C.F.R. 
§ 3.303(c).  However, service connection for a congenital 
disability may be awarded if the disability is aggravated 
during active service.  See VAOPGCPREC 82-90 (O.G.C. Prec. 
82-90).  Also, entitlement to service connection for a 
congenital disorder or developmental defect may be allowed if 
the disorder manifested symptoms prior to service, but 
progresses during service at a greater rate than normally 
expected.  See VAOPGCPREC 67-90.  The veteran's May 1973 
examination report stated that during his military service 
his defective visual acuity was corrected with eyeglasses.  
The record shows no unnatural progression of the veteran's 
visual acuity.  Service connection cannot be assigned for 
refractive error since it is not considered a disability for 
VA purposes. 

The veteran currently suffers from another eye condition, 
cataracts.  As discussed above, the veteran's service medical 
records reflect that he had defective visual acuity, which 
was corrected during service.  The veteran's records, 
including an April 1970 ophthalmologic consultation and a May 
1973 retirement examination report, do not show the presence 
of cataracts while in service.  A June 1998 VA examination 
report stated that the veteran had recently undergone 
cataract surgery and contained diagnoses of pseudo aphakia in 
the left eye and early senile cataracts in the right eye.  
The veteran has also submitted an October 1998 treatment 
record from his private physician, which stated that the 
veteran's visual acuity was 20/25+AA after cataract surgery.       

In brief, the record does not show that the veteran had an 
optical disability during service.  The first occurrence of 
the veteran's disability, identified as senile cataracts, was 
over 20 years after his retirement from service.  There is no 
competent medical opinion linking his current optical 
disability to his military service.  The Board finds that the 
veteran's claim for service connection of a bilateral eye 
condition must be denied.

II.  Entitlement to Service Connection for Nervous Condition

The veteran's retirement examination report from May 1973 
reflects that he experienced both chest wall pain found to be 
muscle spasms as well as a pounding heart associated with 
nervousness under stress while in service.  However, the 
examination report is marked negative for psychiatric 
conditions.  Service medical records show that the veteran 
complained of nervousness and was prescribed medication to 
treat his symptoms in 1973.  

In a June 1998 VA psychiatric examination, the examiner 
stated that the veteran had "no gross psychiatric 
disorder".  The veteran was rated as 80 on the Global 
Assessment of Functioning Scale (GAF) in the June 1998 
examination report.  A score between 71-80 on the Global 
Assessment of Functioning Scale is deemed to represent that 
if symptoms are present, they are transient and expectable 
reaction to psychosocial stressors (e.g., difficulty 
concentrating after family argument); no more than slight 
impairment in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.  The veteran's health was also 
evaluated in a June 1998 general medical examination.  The 
examiner stated in his report that the veteran's health was 
normal except for high blood pressure.  The report also noted 
that the veteran was alert with no neurological deficits.       

In brief, the record does not show that the veteran suffers 
from any current psychiatric disability.  The June 1998 VA 
psychiatric examination report states that he has no gross 
psychiatric disorder, and there is no medical evidence of the 
current presence of such a disorder.  Consequently, the 
veteran's claim for service connection of a nervous condition 
must be denied.


III.  VCAA

A change in the law, on November 9, 2000, redefined VA's 
obligations with respect to the duty to assist and included 
an enhanced duty to notify the claimant of the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100 et. seq. (West Supp.).  Implementing 
regulations have been published.  66 Fed. Reg. 45,620 (Aug. 
29,2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  Except for amendments not 
applicable, these provisions of the regulations merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 
2001).

The Board notes that the RO advised the veteran of the 
evidence necessary to support his claims for entitlement to 
service connection for eye and nervous conditions in a July 
2001 letter.  The veteran has not indicated the existence of 
any pertinent evidence that has not already been requested, 
obtained, or attempted to be obtained.  The RO made all 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  All evidence identified by the 
veteran relative to these claims has been obtained and 
associated with the claims folder.  Moreover, the veteran was 
afforded multiple VA examinations.  The Board finds that VA's 
duty to assist the claimant under applicable provisions has 
been satisfied.


ORDER

Entitlement to service connection for residuals of a 
bilateral eye condition and for residuals of a nervous 
condition is denied. 



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

